 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Se i i ii i i iii ee ee ee ee ee ee ee ee xX
MICHAEL KORS, L.L.C.., :
Plaintiff, :
ORDER

-against- :

: 19 Civ. 10453 (GBD)
US RELIANCE SOLUTIONS, INC. et al., :
Defendants. :
= - - eee eee ee ee ee ee ee ee ee ee ee ee ee x

GEORGE B. DANIELS, United States District Judge:

The April 1, 2020 conference is adjourned to June 3, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020 ay g D

O B. DANIELS
United-States District Judge

 

 

 
